The Colorado Bar > For Members > Opinions Rules Statutes > Colorado Court of Appeals Opinions > View
     
        
			    
        
		  


    











        
        
        












    GO






About the CBAFor MembersFor the PublicCasemaker/ FastcaseColorado LawyerLicensed LawyerCalendarJobs BoardLocal Bar AssociationsDiversity and Specialty Bar Associations
















  


Login



About the CBAFor MembersFor the PublicCasemaker/ FastcaseColorado LawyerLicensed LawyerCalendarJobs BoardLocal Bar AssociationsDiversity and Specialty Bar Associations



















COVID Protocols
CLE HOME
MY COBAR
CONTACT
Cart
Cba community







            
            My Account

        	Member Login

            
        





 >
For Members > Opinions Rules Statutes > Colorado Court of Appeals Opinions > View










































































































































































2021 COA 125. No. 20CA0950. Johnson Nathan Strohe, P.C. v. MEP Engineering, Inc.



2021 COA 125. No. 20CA0950. Johnson Nathan Strohe, P.C. v. MEP Engineering, Inc. Limitation of Liability Clause—Contracts—Ambiguity.
Johnson Nathan Strohe, P.C. (architect) designed a building and contracted with MEP Engineering, Inc. (engineer) to provide mechanical, plumbing, and electrical engineering services for the building. The contract contained a clause limiting the engineer’s liability to $2,000 or twice the engineer’s fee, whichever was greater.
The architect alleged that as the building was nearing completion and the engineer was close to completing its work, the owner and architect discovered substantial problems with the building’s heating and hot water systems. The architect also alleged that the engineer admitted it erred and then designed and implemented repairs. Additional problems were subsequently discovered, and the architect hired another firm for those repairs.
The building owner initiated an arbitration proceeding against the architect regarding the heating and hot water systems, and the arbitrator awarded the owner $1.2 million in damages. The architect then sued the engineer for negligence and moved under CRCP 56(h) for a legal determination of the validity of the limitation of liability provision, claiming it was too vague and ambiguous to be enforceable. The district court found the provision unambiguous and enforceable. The engineer moved for leave to deposit twice its contractual fee plus interest into the court’s registry and for dismissal with prejudice. The district court granted the motion.
On appeal, the architect argued that the district court erred by concluding that the limitation of liability provision was clear and unambiguous. Here, the district court did not review this provision in its entirety, did not give effect to all parts of the provision, and did not address the clause stating that “such liability shall be limited . . . as consequential damages.” This clause is subject to several interpretations; for example, it could be interpreted to apply only to consequential damages, or it could mean that all damages caused by the engineer are consequential damages under the contract. Accordingly, the court erred in concluding that the liability limitation has a clear and unambiguous meaning.
The architect also argued that because the liability limitation clause was ambiguous, it was void. The Court of Appeals held that a limitation of liability in a commercial contract is not void merely because it is ambiguous. Rather, like other ambiguous contract provisions, the meaning is a question of fact that courts must determine using ordinary methods of contract interpretation.
The judgment dismissing the case with prejudice and the order authorizing the deposit of funds into the court registry was reversed. The court’s conclusion of law that the limitation of liability is unambiguous was also reversed. The court’s conclusion that it must employ ordinary methods of contract interpretation to determine the meaning of the limitation of liability clause was affirmed and the case was remanded to determine the meaning of the liability limitation clause as an issue of fact.
 
























































































































































About Us
Membership
For Lawyers
Young Lawyers Division




Calendar
For the Public
From the Courts




Volunteer
Classifieds
Social Media Policy and User Agreement
Privacy Policy









Copyright © 2021. Colorado Bar Association License Agreement









303-860-1115
1290 Broadway, Suite 1700  |  Denver, CO 80203


 
 
 
 




















Licensed Lawyer
Join CBA
CLE Home

                    Register

                  

                    Member Login

                  
CONTACT


top